Citation Nr: 9909825	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-13 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for low back pain, 
residuals of lumbosacral strain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had active military service from January to May 
1976 and from January 1979 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which continued the evaluation of 
the veteran's low back pain, residuals of lumbosacral strain 
as 10 percent disabling.


FINDING OF FACT

The veteran's low back disability consists of no more than 
characteristic pain on motion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
low back pain, residuals of lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted service connection in February 1993 
for low back pain, residuals of lumbosacral strain, rated as 
10 percent disabling.  The veteran filed a claim for an 
increased evaluation in October 1997, and the evaluation of 
10 percent was continued in a June 1998 rating decision, 
which is now on appeal.  The veteran contends that the 
evaluation assigned for his disability should be increased to 
reflect more accurately the severity of his symptomatology.  
As a preliminary matter, it is noted that the veteran claims 
an increase in the severity of his service-connected 
disability, and therefore has submitted a well-grounded claim 
for an increased evaluation.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  A disability may also be rated under the 
extraschedular provision in cases which present "such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalizations as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b) (1998).

The veteran asserts that in 1982, while serving in Korea, he 
was hit by a car and landed on his back.  On different 
occasions, he has described his treatment for this accident 
as a six-week hospitalization and a four-week 
hospitalization.  Service medical records do not verify these 
statements, but rather contain only two entries in September 
1982, three days apart, showing treatment for back pain 
resulting from a reported auto accident injury.  Service 
medical records also show the veteran sought treatment for 
back pain in July and August 1985.  There are no post-service 
treatment records in the claims file.

The veteran underwent a VA spinal examination in October 
1992.  The results of this examination were that the 
veteran's gait and posture were normal and he had 50 percent 
range of flexion, good right and left side-bending, and full 
range of hyperextension.  Neurological findings were normal.

The veteran again was examined by a VA physician in February 
1998.  The examination showed that the veteran had 
lumbosacral forward flexion to 45 degrees and that he would 
not go farther for fear of pain.  He had low back pain on 
forward flexion starting at 40 degrees, lateral bend to right 
to 15 degrees with pain throughout motion, and lateral bend 
to the left to 10 degrees with pain throughout motion.  He 
refused to back extend for fear of incurring pain.  He had 
full rotation to the left and right with pain in the lower 
back on both rotations.  He had no postural or musculature 
abnormalities, fixed deformities, spasms or pain on resisted 
movement.  He had normal and equal strength of all 
extremities, and was hypersensitive to light and moderate 
palpation over the entire back.  The veteran complained of an 
increase of low back pain while walking on his toes, and he 
refused to walk on his heels.  The examiner diagnosed 
lumbosacral strain.  The examiner also noted that the veteran 
had functional overlay during the exam.  The examiner based 
this comment on the fact that after the exam, the veteran was 
observed to walk freely down the hall and [b]end laterally to 
the left more than he would during the examination in order 
to flick something off the bottom of his full-length coat.

The veteran's disability of low back pain, residuals of 
lumbosacral strain is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998), which provides for a 40 percent 
rating if strain is severe, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
appropriate if the strain is characterized by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; a 10 percent if 
characterized by pain on motion; and a 0 percent if symptoms 
are slight and subjective only.

There is no objective evidence to support an evaluation 
greater than 10 percent.  Upon examination, the veteran did 
not experience muscle spasm on forward bending and he did not 
have loss of lateral spine motion.  In fact, it was observed 
that the veteran was able to bend fully laterally from a 
standing position to reach the bottom of his full-length coat 
after the examination.  A 10 percent evaluation under 
Diagnostic Code 5295 adequately accounts for the veteran's 
low back symptomatology, and takes into account the pain 
experienced by the veteran.  See 38 C.F.R. §§ 4.40 and 4.45 
(1998); DeLuca v. Brown, 8 Vet. App. 202, 204-05 (1995).  

Nor is the veteran entitled to a higher evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 which allows a 20 
percent evaluation for moderate limitation of motion of the 
lumbar spine and 10 percent evaluation for slight limitation 
of motion.  Because the veteran refused to bend forward to 
his fullest capacity or to extend backward at all, his range 
of motion could not be assessed accurately.  Furthermore, the 
observation that he was able to bend fully laterally to reach 
the bottom of his full-length coat, reveals that his range of 
motion was limited only to a slight degree, if at all.

There is no evidence that the veteran's case presents such an 
unusual disability picture with factors such as marked 
interference with employment and frequent periods of 
hospitalization so as to render impractical the schedular 
standards.  The veteran has asserted that he has had to turn 
down employment offers because of his low back disability.  
However, there is no showing that his disability has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), and he does not 
receive treatment for his symptoms.  Nor are there any 
documents of record to evidence the alleged rejected 
employment offers.  In the absence of evidence of marked 
interference with employment or frequent hospitalization, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation for low back pain, 
residuals of lumbosacral strain, currently evaluated as 10 
percent disabling, is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

